Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on June 5, 2020 for patent application 16/894,583.
Status of Claims
2.	Claims 1-20 are now presented for examination in this Office Action. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subramaniam et al. (U.S. Publication Number: 2014/0156028).
As to independent claim 1, Subramaniam discloses a method comprising: 
receiving, by at least one computing device, interaction data from a plurality of accessory devices indicating state changes occurring at the plurality of accessory devices (e.g., cloud-based bi-directional messaging system 200 for home appliance control HAC; HAC#1 202, HAC#2 204, and HAC#N) (see Paragraph [0030]);  
based on the interaction data, identifying, by the at least one computing device, a pattern of accessory state changes for a group of accessory devices of the plurality of accessory devices (e.g., a HAC may include properties of each home appliance managed by the HAC, the energy consumption pattern, trend, and schedule of each home appliance, information of the program used to control each home appliance, etc.) (see Paragraph [0042]) determining, by the at least one computing device, that a state of the group of accessory devices should be changed together based on the pattern of accessory state changes for the group of accessory devices (e.g., message may include a schedule of energy use for one or more home appliances managed by a HAC; the schedule may incorporate the knowledge of both real-time information and historical information of a plurality of HACs, information of projected energy supply and consumption of the grid, and other ancillary information such as weather information; the schedule may be distributed to a HAC or a group of HACs to systematically lower peak demand and in furtherance of improving the efficiency, reliability, economics, and sustainability of the production and distribution of energy; such a schedule may be configured to optimize usage of other resources such as water, gas, or networking bandwidth) (see Paragraph [0043]); 
generating, by the at least one computing device, a suggestion that the group of accessory devices and accessory states of the group of accessory devices are to be changed together (e.g., message may include a schedule of energy use for one or more home appliances managed by a HAC; the schedule may incorporate the knowledge of both real-time information and historical information of a plurality of HACs, information of projected energy supply and consumption of the grid, and other ancillary information such as weather information; the schedule may be distributed to a HAC or a group of HACs to systematically lower peak demand and in furtherance of improving the efficiency, reliability, economics, and sustainability of the production and distribution of energy; such a schedule may be configured to optimize usage of other resources such as water, gas, or networking bandwidth) (see Paragraph [0043]); and 
presenting, by the at least one computing device, the suggestion on a display of the at least one computing device (e.g., message may include a schedule of energy use for one or more home appliances managed by a HAC; the schedule may incorporate the knowledge of both real-time information and historical information of a plurality of HACs, information of projected energy supply and consumption of the grid, and other ancillary information such as weather information; the schedule may be distributed to a HAC or a group of HACs to systematically lower peak demand and in furtherance of improving the efficiency, reliability, economics, and sustainability of the production and distribution of energy; such a schedule may be configured to optimize usage of other resources such as water, gas, or networking bandwidth) (see Paragraph [0043]).
As to independent claim 10, Subramaniam discloses a mobile device comprising: 
a processor; a memory; a computer readable medium coupled to the processor, the computer readable medium storing instructions executable by the processor for implementing a method comprising (e.g., computer system 100) (see Figure 1): 
receiving, by at least one computing device, interaction data from a plurality of accessory devices indicating state changes occurring at the plurality of accessory devices (e.g., cloud-based bi-directional messaging system 200 for home appliance control HAC; HAC#1 202, HAC#2 204, and HAC#N) (see Paragraph [0030]); 
based on the interaction data, identifying, by the at least one computing device, a pattern of accessory state changes for a group of accessory devices of the plurality of accessory devices (e.g., a HAC may include properties of each home appliance managed by the HAC, the energy consumption pattern, trend, and schedule of each home appliance, information of the program used to control each home appliance, etc.) (see Paragraph [0042]) determining, by the at least one computing device, that a state of the group of accessory devices should be changed together based on the pattern of accessory state changes for the group of accessory devices (e.g., message may include a schedule of energy use for one or more home appliances managed by a HAC; the schedule may incorporate the knowledge of both real-time information and historical information of a plurality of HACs, information of projected energy supply and consumption of the grid, and other ancillary information such as weather information; the schedule may be distributed to a HAC or a group of HACs to systematically lower peak demand and in furtherance of improving the efficiency, reliability, economics, and sustainability of the production and distribution of energy; such a schedule may be configured to optimize usage of other resources such as water, gas, or networking bandwidth) (see Paragraph [0043]); 
generating, by the at least one computing device, a suggestion that the group of accessory devices and accessory states of the group of accessory devices are to be changed together (e.g., message may include a schedule of energy use for one or more home appliances managed by a HAC; the schedule may incorporate the knowledge of both real-time information and historical information of a plurality of HACs, information of projected energy supply and consumption of the grid, and other ancillary information such as weather information; the schedule may be distributed to a HAC or a group of HACs to systematically lower peak demand and in furtherance of improving the efficiency, reliability, economics, and sustainability of the production and distribution of energy; such a schedule may be configured to optimize usage of other resources such as water, gas, or networking bandwidth) (see Paragraph [0043]); and 
presenting, by the at least one computing device, the suggestion on a display of the at least one computing device (e.g., message may include a schedule of energy use for one or more home appliances managed by a HAC; the schedule may incorporate the knowledge of both real-time information and historical information of a plurality of HACs, information of projected energy supply and consumption of the grid, and other ancillary information such as weather information; the schedule may be distributed to a HAC or a group of HACs to systematically lower peak demand and in furtherance of improving the efficiency, reliability, economics, and sustainability of the production and distribution of energy; such a schedule may be configured to optimize usage of other resources such as water, gas, or networking bandwidth) (see Paragraph [0043]).
As to independent claim 16, Subramaniam discloses a non-transitory computer readable medium including instructions configured to cause one or more processors to perform operations comprising: 
receiving, by at least one computing device, interaction data from a plurality of accessory devices indicating state changes occurring at the plurality of accessory devices (e.g., cloud-based bi-directional messaging system 200 for home appliance control HAC; HAC#1 202, HAC#2 204, and HAC#N) (see Paragraph [0030]); 
based on the interaction data, identifying, by the at least one computing device, a pattern of accessory state changes for a group of accessory devices of the plurality of accessory devices (e.g., a HAC may include properties of each home appliance managed by the HAC, the energy consumption pattern, trend, and schedule of each home appliance, information of the program used to control each home appliance, etc.) (see Paragraph [0042]) determining, by the at least one computing device, that a state of the group of accessory devices should be changed together based on the pattern of accessory state changes for the group of accessory devices (e.g., message may include a schedule of energy use for one or more home appliances managed by a HAC; the schedule may incorporate the knowledge of both real-time information and historical information of a plurality of HACs, information of projected energy supply and consumption of the grid, and other ancillary information such as weather information; the schedule may be distributed to a HAC or a group of HACs to systematically lower peak demand and in furtherance of improving the efficiency, reliability, economics, and sustainability of the production and distribution of energy; such a schedule may be configured to optimize usage of other resources such as water, gas, or networking bandwidth) (see Paragraph [0043]); 
generating, by the at least one computing device, a suggestion that the group of accessory devices and accessory states of the group of accessory devices are to be changed together (e.g., message may include a schedule of energy use for one or more home appliances managed by a HAC; the schedule may incorporate the knowledge of both real-time information and historical information of a plurality of HACs, information of projected energy supply and consumption of the grid, and other ancillary information such as weather information; the schedule may be distributed to a HAC or a group of HACs to systematically lower peak demand and in furtherance of improving the efficiency, reliability, economics, and sustainability of the production and distribution of energy; such a schedule may be configured to optimize usage of other resources such as water, gas, or networking bandwidth) (see Paragraph [0043]); and 
presenting, by the at least one computing device, the suggestion on a display of the at least one computing device (e.g., message may include a schedule of energy use for one or more home appliances managed by a HAC; the schedule may incorporate the knowledge of both real-time information and historical information of a plurality of HACs, information of projected energy supply and consumption of the grid, and other ancillary information such as weather information; the schedule may be distributed to a HAC or a group of HACs to systematically lower peak demand and in furtherance of improving the efficiency, reliability, economics, and sustainability of the production and distribution of energy; such a schedule may be configured to optimize usage of other resources such as water, gas, or networking bandwidth) (see Paragraph [0043]).
As to dependent claim 2, Subramaniam teaches the method according to claim 1, wherein the pattern of accessory state changes is identified based on accessory state changes of the group of accessory devices being temporally related (e.g., communicating information related to appliances under its management) (see Paragraph [0030]).
As to dependent claim 3, Subramaniam teaches the method according to claim 1, wherein the pattern is identified based on accessory state changes of the group of accessory devices being based on a user routine (e.g., a HAC may include properties of each home appliance managed by the HAC, the energy consumption pattern, trend, and schedule of each home appliance, information of the program used to control each home appliance, etc.) (see Paragraph [0042]).
As to dependent claim 4, Subramaniam teaches the method according to claim 1, wherein the suggestion that the group of accessory devices and accessory states of the group of accessory devices should be changed is generated in response to a triggering condition being met (e.g., upon receiving the message from the HAC#1 202 indicating that a dryer needs to run a cycle with high heat, the workflow engine 226 may consult with the data server 236 and other relevant cloud-based services to gather all relevant information, such as the status of other appliances located in the same household, the status of other HACs in the same region, the energy supply and consumption status on the grid, the weather condition, the energy consumption threshold imposed by either a consumer or a utility company, the push request from a consumer, etc.) (see Paragraph [0056]).
As to dependent claim 5, Subramaniam teaches the method according to claim 4, wherein the triggering condition comprises a predetermined time of day or a predetermined user action (e.g., push request from a consumer) (see Paragraph [0056]).
As to dependent claim 6, Subramaniam teaches the method according to claim 1, further comprising storing the suggestion as an automation rule (e.g., the schedule may incorporate the knowledge of both real-time information and historical information of a plurality of HACs) (see Paragraph [0043]).
As to dependent claim 7, Subramaniam teaches the method according to claim 6, further comprising: receiving a selection of the automation rule; and changing the accessory states of the group of accessory devices from a first accessory state to a second accessory state in accordance with the automation rule (e.g., push request may contain executable commands to a HAC to manage and control various aspects of various appliances) (see Paragraph [0059]).
As to dependent claim 8, Subramaniam teaches the method according to claim 3, wherein the user routine comprises a pattern of behavior of one or more users of an automated environment, wherein the automated environment comprises the plurality of accessory devices (e.g., a HAC may include properties of each home appliance managed by the HAC, the energy consumption pattern, trend, and schedule of each home appliance, information of the program used to control each home appliance, etc.) (see Paragraph [0042]).
As to dependent claim 9, Subramaniam teaches the method according to claim 1, wherein the suggestion comprises a suggestion to automate habitual actions performed by a user with the group of accessory devices (e.g., a consumer may send a push request to her dryer at home that orders the dryer to run a cycle when the energy rate is at the lowest level within next 12 hours) (see Paragraph [0059] and [0042]).
As to dependent claim 11, Subramaniam teaches the mobile device according to claim 10, wherein the pattern of accessory state changes is identified based on accessory state changes of the group of accessory devices being temporally related (e.g., communicating information related to appliances under its management) (see Paragraph [0030]).
As to dependent claim 12, Subramaniam teaches the mobile device according to claim 10, wherein the pattern is identified based on accessory state changes of the group of accessory devices being based on a user routine (e.g., a HAC may include properties of each home appliance managed by the HAC, the energy consumption pattern, trend, and schedule of each home appliance, information of the program used to control each home appliance, etc.) (see Paragraph [0042]).
As to dependent claim 13, Subramaniam teaches the mobile device according to claim 10, wherein the suggestion that the group of accessory devices and accessory states of the group of accessory devices should be changed is generated in response to a triggering condition being met (e.g., upon receiving the message from the HAC#1 202 indicating that a dryer needs to run a cycle with high heat, the workflow engine 226 may consult with the data server 236 and other relevant cloud-based services to gather all relevant information, such as the status of other appliances located in the same household, the status of other HACs in the same region, the energy supply and consumption status on the grid, the weather condition, the energy consumption threshold imposed by either a consumer or a utility company, the push request from a consumer, etc.) (see Paragraph [0056]).
As to dependent claim 14, Subramaniam teaches the mobile device according to claim 13, wherein the triggering condition comprises a predetermined time of day or a predetermined user action (e.g., push request from a consumer) (see Paragraph [0056]).
As to dependent claim 15, Subramaniam teaches the mobile device according to claim 10, further comprising storing the suggestion as an automation rule (e.g., the schedule may incorporate the knowledge of both real-time information and historical information of a plurality of HACs) (see Paragraph [0043]).
As to dependent claim 17, Subramaniam teaches the computer readable medium according to claim 16, wherein the pattern of accessory state changes is identified based on accessory state changes of the group of accessory devices being temporally related (e.g., communicating information related to appliances under its management) (see Paragraph [0030]).
As to dependent claim 18, Subramaniam teaches the computer readable medium according to claim 16, wherein the pattern is identified based on accessory state changes of the group of accessory devices being based on a user routine (e.g., a HAC may include properties of each home appliance managed by the HAC, the energy consumption pattern, trend, and schedule of each home appliance, information of the program used to control each home appliance, etc.) (see Paragraph [0042]).
As to dependent claim 19, Subramaniam teaches the computer readable medium according to claim 16, wherein the suggestion that the group of accessory devices and accessory states of the group of accessory devices should be changed is generated in response to a triggering condition being met (e.g., upon receiving the message from the HAC#1 202 indicating that a dryer needs to run a cycle with high heat, the workflow engine 226 may consult with the data server 236 and other relevant cloud-based services to gather all relevant information, such as the status of other appliances located in the same household, the status of other HACs in the same region, the energy supply and consumption status on the grid, the weather condition, the energy consumption threshold imposed by either a consumer or a utility company, the push request from a consumer, etc.) (see Paragraph [0056]).
As to dependent claim 20, Subramaniam teaches the computer readable medium according to claim 16, wherein the triggering condition comprises a predetermined time of day or a predetermined user action (e.g., push request from a consumer) (see Paragraph [0056]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Lydon et al. (U.S. Publication Number: 2010/0201567) teaches communicating information between a portable device and an accessory.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2117